Exhibit 10.5

LANDSTAR SYSTEM, INC.

2011 EQUITY INCENTIVE PLAN

As amended through November 29, 2011

SECTION 1.

PURPOSE

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and materially increase shareholder value by (a) motivating
superior performance by means of performance-related incentives, (b) encouraging
and providing for the acquisition of an ownership interest in the Company by
Employees, and (c) enabling the Company to attract and retain the services of an
outstanding management team upon whose judgment, interest, and special effort
the successful conduct of its operations is largely dependent.

SECTION 2.

DEFINITIONS

2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended.

(b) “Award” means any grant or award pursuant to Sections 6 through 10 of the
Plan.

(c) “Award Agreement” means an agreement between the Company and a Participant,
setting forth the terms and conditions relating to an Award granted under the
Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means (i) the willful failure by the Participant to perform
substantially his duties as an Employee of the Company (other than due to
physical or mental illness) after reasonable notice to the Participant of such
failure, (ii) the Participant’s engaging in serious misconduct that is injurious
to the Company or any Subsidiary, (iii) the Participant’s having been convicted
of, or entered a plea of nolo contendere to, a crime that constitutes a felony
or (iv) the breach by the Participant of any material written policy of the
Company or any Subsidiary, or any written covenant or agreement with the Company
or any Subsidiary not to disclose any information pertaining to the Company or
any Subsidiary or not to compete or interfere with the Company or any
Subsidiary.

(f) “Change in Control” means the occurrence of any of the following events:

any “person” including a “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the Act, but excluding the Company, any of its Subsidiaries, any
employee benefit plan of the Company or any of its Subsidiaries) is or becomes
the “beneficial owner” (as defined in Rule 13(d)(3) under the Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities; or the
consummation of a (a) merger or other business combination of the Company with
or into another corporation, a majority of the directors of which were not
directors of the Company immediately prior to the merger and in which the
stockholders of the Company immediately prior to the effective date of such
merger directly or indirectly own less than 50% of the voting power in such
corporation or (b) sale or other disposition in a transaction or a series of
related transactions of all or substantially all of the assets of the Company;
provided that if a Participant’s employment with the Company is terminated
between the date the stockholders of the Company approve a transaction described
in the preceding clauses (a) or (b) and the date of the consummation of such
transaction, such Participant shall be entitled to the provisions of Section 11
as if such Participant had remained continuously employed through the date of
such consummation; or the purchase of Stock pursuant to any tender or exchange
offer made by any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Act), other than the Company, any of its
Subsidiaries, an employee benefit plan of the Company or any of its
Subsidiaries, for 35% or more of the Stock of the Company.



--------------------------------------------------------------------------------

(g) “Change in Control Price” means the price per share of Stock paid in
conjunction with any transaction resulting in a Change in Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash) provided, however that to the extent necessary to comply with
Section 409A of the Code, the Change in Control Price should not exceed the fair
market value of the Stock.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means the Compensation Committee of the Board, which is expected
to consist of two or more “outside directors” within the meaning of
Section 1-162-27(e) of the Treasury Regulations issued pursuant to
Section 162(m) of the Code, each of whom is “independent” under the NASDAQ/NMS
requirements.

(j) “Company” means Landstar System, Inc., a Delaware corporation, and any
successor thereto.

(k) “Disability” means total disability as determined in accordance with the
terms of the long-term disability plan of the Company or any of its Subsidiaries
in which the Participant is eligible to participate, provided, that in the case
of any Award subject to Section 409A of the Code, Disability shall have the
meaning set forth in Section 409A of the Code.

(l) “Effective Date” means the date, following adoption of this Plan by the
Board, on which this Plan is approved by a majority of the votes cast at a duly
constituted meeting of the shareholders of the Company.

(m) “Employee” means any officer or other key executive and management employee
of the Company or any of its Subsidiaries.

(n) “Fair Market Value” means, on any date, the average of the bid and asked for
price of a share of Stock as reported on the National Association of Securities
Dealers Automated Quotation/National Market System (or on such other recognized
market or quotation system on which the trading prices of the Stock are traded
or quoted at the relevant time) on such date. In the event that there are no
Stock transactions reported on NASDAQ/NMS (or such other system) on such date,
Fair Market Value shall mean the closing price on the immediately preceding date
on which Stock transactions were so reported.

(o) “Net Exercise” means the exercise of an Option or any portion thereof by the
delivery of the greatest number of whole shares of Stock having a Fair Market
Value on the date of exercise not in excess of the difference between the
aggregate Fair Market Value of the shares of Stock subject to the Option (or the
portion of such Option then being exercised) and the aggregate exercise price
for all such shares of Stock under the Option (or the portion thereof then being
exercised), with any fractional share that would result from such equation to be
payable in cash.

(p) “Option” means the right to purchase Stock at a stated price for a specified
period of time. For purposes of the Plan, an Option may be either (i) an
“Incentive Stock Option” within the meaning of Section 422 of the Code or (ii) a
“Nonstatutory Stock Option.”

(q) “Participant” means any Employee designated by the Committee to receive an
Award under the Plan.

(r) “Performance Criteria” means the objectives established by the Committee
pursuant to Section 9 of the Plan for the purpose of determining the extent to
which a Performance Related Award has been earned or vested.

(s) “Performance Related Award” means Performance Related Cash Awards or
Performance Related Stock Awards that vest (in whole or in part) upon the
achievement of specified Performance Criteria.

(t) “Plan” means the Landstar System, Inc. 2011 Equity Incentive Plan, as in
effect from time to time.

(u) “Restricted Stock” means shares of Stock contingently granted to a
Participant under Section 8 of the Plan.

(v) “Restriction Period” means the period of time selected by the Committee
during which a grant of Restricted Stock is subject to forfeiture and/or
restrictions on transfer pursuant to the terms of the Plan.

(w) “Retirement” means termination of a Participant’s employment on or after the
date the Participant attains age 62.

(x) “Stock” means the common stock of the Company, par value $0.01 per share.

(y) “Stock Appreciation Right” or “SAR” means the right to receive a payment
from the Company in cash and/or shares of Stock equal to the product of (i) the
excess, if any, of the Fair Market Value of one share of Stock on the exercise
date over a specified price fixed by the Committee on the grant date, multiplied
by (ii) a stated number of shares of Stock. The number of shares to be



--------------------------------------------------------------------------------

issued shall be calculated on the basis of the Fair Market Value of the shares
at the time of exercise. Notwithstanding the foregoing, the Committee may elect,
at any time and from time to time, in lieu of issuing all or any portion of the
shares of Stock otherwise issuable upon any exercise of any such SAR, to pay the
grantee an amount in cash or other marketable property of a value equivalent to
the aggregate Fair Market Value at the time of exercise to the number of shares
of Stock that the Committee is electing to settle in cash or other marketable
property.

(z) “Stock Based Award” means an Award described in Section 10 of the Plan.

(aa) “Subsidiary” means any corporation or partnership in which the Company
owns, directly or indirectly, 50% or more of the total combined voting power of
all classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

(bb) “Unit Award” means a Restricted Stock Unit Award granted pursuant to
Section 8 of the Plan or a Performance Related Stock Award granted pursuant to
Section 9 of the Plan, in each case, representing a contractual right to receive
a share of Stock (or the cash equivalent thereof) upon the satisfaction, in
whole or in part, of the terms and conditions applicable to such Award. Unless
otherwise determined by the Committee and set forth in the applicable Award
Agreement, Unit Awards shall be settled upon the satisfaction or waiver of such
Unit Award’s terms and conditions. Unless otherwise determined by the Committee
and set forth in the applicable Award Agreement, the holder of a Unit Award
shall not be entitled to receive dividends with respect to any shares of Stock
underlying such Unit Awards.

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

SECTION 3.

ELIGIBILITY AND PARTICIPATION

Participants in the Plan shall be those Employees selected by the Committee to
participate in the Plan. The selection of an Employee as a Participant shall
neither entitle such Employee to, nor disqualify such Employee from,
participation in any other award or incentive plan.

SECTION 4.

POWERS OF THE COMMITTEE

4.1 Power to Grant. The Committee shall determine the Participants to whom
Awards shall be granted and the terms and conditions of any and all such Awards.
The Chairman of the Board may suggest to the Committee the Participants who
should receive Awards under the Plan. The terms and conditions of each Award
shall be determined by the Committee at the time of grant, and such terms and
conditions shall not be subsequently changed in a manner which would be adverse
to participants without the consent of the Participant to whom such Award has
been granted. The Committee may establish different terms and conditions for
different Participants receiving Awards and for the same Participant for each
Award such Participant may receive, whether or not granted at different times.

4.2 Administration. The Committee shall be responsible for the administration of
the Plan. The Committee, by majority action thereof, is authorized to prescribe,
amend and rescind rules and regulations relating to the Plan and any Award
thereunder, to establish the person(s) to whom Awards shall be payable or
exercisable upon the death of a Participant, to provide for conditions deemed
necessary or advisable to protect the interests of the Company, and to make all
other determinations necessary or advisable for the administration and
interpretation of the Plan in order to carry out its provisions and purposes.
Determinations, interpretations, or other actions made or taken by the Committee
pursuant to the provisions of the Plan shall be final, binding, and conclusive
for all purposes and upon all persons.

SECTION 5.

STOCK SUBJECT TO PLAN

5.1 Number. Subject to the provisions of Section 5.3, the number of shares of
Stock subject to Awards under the Plan may not exceed 6,000,000 shares of Stock.
The shares to be delivered under the Plan may consist, in whole or in part, of
treasury Stock or authorized but unissued Stock, not reserved for any other
purpose. Any shares of Stock issued in connection with an Option or SAR



--------------------------------------------------------------------------------

shall be counted against the limit as one (1) share of Stock issued; for Awards
other than Options and SARs, any shares of Stock issued shall be counted against
this limit as two shares of Stock for every one (1) share issued. The maximum
number of shares of Stock that may be granted in the form of Incentive Stock
Options shall be 6,000,000. The maximum number of shares of Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares of Stock or
credited as additional Restricted Stock or Stock Based Awards.

5.2 Cancelled, Terminated, Settled or Forfeited Awards. Any shares of Stock
subject to any portion of any Award granted under the Plan or any Award granted
under the Landstar System, Inc. 2002 Amended and Restated Stock Option and Stock
Incentive Plan (the “Prior Plan”) which is cancelled, forfeited or otherwise
expires without having been exercised, in the case of an Option or SAR, or
having become vested, in the case of any other Award shall again be available
for grant under the Plan. For purposes of applying the share limit set forth in
Section 5.1, upon the Net Exercise of any Options or the exercise of any SAR
(whether granted under the Plan or granted under the Prior Plan), the gross
number of shares of Stock as to which such Option or SAR is being exercised, and
not just the net number of shares of Stock delivered upon such exercise, shall
be treated as having been issued pursuant to the Plan or the Prior Plan, as
applicable.

5.3 Adjustment in Capitalization. In the event of any Stock dividend or Stock
split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate change, the aggregate number of shares of Stock reserved for issuance
under the Plan, the number and Option price of shares subject to outstanding
Options or SARs granted under the Plan, and the number of shares subject to
other outstanding Awards granted under the Plans may be appropriately adjusted
by the Committee, in its sole discretion, and whose determination shall be
conclusive.

SECTION 6.

STOCK OPTIONS

6.1 Grant of Options. Options may be granted to Participants alone, in addition
to, or in tandem with other Awards granted under the Plan, at such time or times
as shall be determined by the Committee. Options granted under the Plan may be
of two types: (i) Incentive Stock Options and (ii) Nonstatutory Stock Options.
The Committee shall have complete discretion in determining the number of
Options, if any, to be granted to a Participant, provided that no Participant
shall receive more than 400,000 shares of Stock subject to Options and/or SARs
during any fiscal year of the Company. Each Option shall be evidenced by an
Award Agreement that shall specify the type of Option granted, the exercise
price, the duration of the Option, the number of shares of Stock to which the
Option pertains, and such other terms and conditions not inconsistent with the
Plan as the Committee shall determine. Notwithstanding any other Plan provision,
no Incentive Stock Option may be granted on or after the tenth anniversary of
the date the Plan was first adopted by the Board.

6.2 Option Price. Nonstatutory Stock Options and Incentive Stock Options granted
pursuant to the Plan shall have an exercise price which is not less than the
Fair Market Value on the date the Option is granted. Without the express
approval of the Company’s stockholders, except as otherwise provided in
Section 5.3, the Committee shall not be entitled to amend or otherwise modify
any Option to lower the option price per share below the Fair Market Value on
the date of grant, or to issue any replacement Option or similar Award in
exchange for an Option with a higher exercise price.

6.3 Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions including the performance of a minimum period of service or the
satisfaction of performance goals, as the Committee may impose either at or
after the time of grant of such Options, subject to the Committee’s right to
accelerate the exercisability of such Option in its discretion. Notwithstanding
the foregoing, no Option shall be exercisable more than 10 years after the date
on which it is granted.

6.4 Payment. The Committee shall establish procedures governing the exercise of
Options, which shall require that written notice of exercise be given and that
the Option price be paid in full in cash or cash equivalents, including by
personal check, at the time of exercise. The Committee may, in its discretion,
permit a Participant to make payment in Stock already owned by him or her,
valued at its Fair Market Value on the date of exercise, as partial or full
payment of the exercise price. Alternatively, the Committee may permit a
Participant to Net Exercise any Nonstatutory Stock Option. As soon as
practicable after receipt of a written exercise notice and full payment of the
exercise price (if applicable), the Company shall deliver to the Participant a
certificate or certificates representing the acquired shares of Stock.

6.5 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded under Section 421 of the Code.



--------------------------------------------------------------------------------

6.6 Termination of Employment Due to Retirement. Unless otherwise determined by
the Committee at or after the time of grant, in the event a Participant’s
employment terminates by reason of Retirement, any Options granted to such
Participant which are then outstanding (whether or not exercisable prior to the
date of such termination) may be exercised at any time prior to the expiration
of the term of the Options or within one (1) year (or such other period as the
Committee shall determine at or after the time of grant) following the
Participant’s termination of employment, whichever period is shorter.

6.7 Termination of Employment Due to Death or Disability. Unless otherwise
determined by the Committee at or after the time of grant, in the event a
Participant’s employment terminates by reason of death or Disability, any
Options granted to such Participant which are then outstanding (whether or not
exercisable prior to the date of such termination) may be exercised by the
Participant or the Participant’s designated beneficiary (in accordance with
procedures as may be determined by the Committee at or after the time of grant)
and if none is named, at any time prior to the expiration date of the term of
the options or within one (1) year (or such other period as the Committee shall
determine at or after the time of grant) following the Participant’s termination
of employment, whichever period is shorter.

6.8 Termination of Employment for Cause. Unless otherwise determined by the
Committee at or after the time of grant, in the event a Participant’s employment
is terminated for Cause, any Options granted to such Participant which are then
outstanding (whether or not exercisable prior to the date of such termination)
shall be forfeited.

6.9 Termination of Employment for Any Other Reason. Unless otherwise determined
by the Committee at or after the time of grant, in the event the employment of
the Participant shall terminate for any reason other than one described in
Section 6.6, 6.7, or 6.8, any Options granted to such Participant which are
exercisable at the date of the Participant’s termination of employment shall be
exercisable at any time prior to the expiration of the term of such Options or
the thirtieth day following the Participant’s termination of employment,
whichever period is shorter.

SECTION 7.

STOCK APPRECIATION RIGHTS

7.1 Grant. Stock Appreciation Rights may be granted alone, in addition to, or in
tandem with, other Awards granted under the Plan. Any Stock Appreciation Right
granted under the Plan shall be in such form as the Committee may from time to
time approve. Stock Appreciation Rights may be granted in conjunction with all
or part of any Option granted under the Plan. In the case of a Nonstatutory
Stock Option, such rights may be granted either at or after the time of the
grant of such Option. In the case of an Incentive Stock Option, unless the
Participant otherwise consents, such rights may be granted only at the time of
grant of such Option. Stock Appreciation Rights shall be subject to such terms
and conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee.

7.2 Exercisability. Stock Appreciation Rights shall be exercisable at such time
and subject to such conditions as the Committee shall specify, except that any
Stock Appreciation Right granted in tandem with an Option (or portion thereof)
shall be exercisable only at such time or times and to the extent that the
Options to which they relate shall be exercisable, including in the event of the
termination of the Participant’s employment, in accordance with the provisions
of Section 6 of the Plan. Any Stock Appreciation Right granted on a stand-alone
basis shall be subject to the same rules regarding exercisability (including
those pertaining to periods following termination of employment) that apply to
Options under Section 6.

7.3 Shares Delivered on Exercise. Upon the exercise of a Stock Appreciation
Right, a grantee shall be entitled to receive an amount in shares of Stock (or,
solely to the extent determined by the Committee, cash) equal in value to the
excess of the Fair Market Value (at the time of exercise) of one share of Stock
over the base price per share specified with respect to the Stock Appreciation
Right, multiplied by the number of shares in respect of which the Stock
Appreciation Right shall have been exercised. When payment is to be made in
shares, the number of shares to be paid shall be calculated on the basis of the
Fair Market Value of the shares at the time of exercise. Notwithstanding
anything in this Section 7.3 to the contrary, the base price in respect of any
Stock Appreciation Right shall not be less than the Fair Market Value of the
Stock at the time the Stock Appreciation Right is granted, or in the case of a
Stock Appreciation Right granted in tandem with an Option, the Fair Market Value
of the Stock at the time the related Option was granted. Without the express
approval of the Company’s stockholders, except as otherwise provided in
Section 5.3, the Committee shall not be entitled to amend or otherwise modify
any Stock Appreciation Right to lower the exercise price below the applicable
Fair Market Value established under the preceding sentence, or to issue any
replacement Stock Appreciation Right or similar Award in exchange for a Stock
Appreciation Right with a higher base price.

7.4 Exercise of SARs. A Stock Appreciation Right may be exercised by a grantee,
subject to Section 7.3, in accordance with the procedures established by the
Committee from time to time for such purposes. Upon such exercise, the grantee
shall be entitled to receive an amount determined in the manner prescribed in
Section 7.3.

 



--------------------------------------------------------------------------------

7.5 Exercise of Tandem Option. A Stock Appreciation Right or applicable portion
thereof granted with respect to a given Option shall terminate and no longer be
exercisable upon the termination or upon the exercise of the related Option (and
similarly the related Option shall no longer be exercisable upon the exercise or
termination of the related Stock Appreciation Right), subject to such provisions
as the Committee may specify at grant where a Stock Appreciation Right is
granted with respect to less than the full number of shares covered by a related
Option.

SECTION 8.

RESTRICTED STOCK

8.1 Administration. Restricted Stock and Restricted Stock Unit Awards may be
issued either alone, in addition to, or in tandem with, other Awards granted
under the Plan and/or awards made outside of the Plan. The Committee shall
determine the eligible persons to whom, and the time or times at which, grants
of Restricted Stock and/or Restricted Stock Unit Awards will be made, the number
of shares to be awarded, the price (if any) to be paid by the recipient of
Restricted Stock and/or Restricted Stock Unit Awards, the time or times within
which such Awards may be subject to forfeiture, and all other terms and
conditions of the Awards. The Committee may condition the grant of Restricted
Stock and/or Restricted Stock Unit Awards upon the attainment of specified
Performance Criteria or such other factors as the Committee may determine, in
its sole discretion. The provisions of Restricted Stock and Restricted Stock
Unit Awards need not be the same with respect to each recipient. The shares of
Restricted Stock and the Restricted Stock Unit Awards awarded pursuant to this
Section 8 shall be subject to the terms and conditions set forth herein.

8.2 Restriction Period. Subject to the provisions of this Plan and the Award
Agreement, during the Restriction Period for any Restricted Stock or Restricted
Stock Unit Award, the Participant shall not be permitted to sell, transfer,
pledge or assign shares or units awarded under such Award. Where the Restriction
Period will lapse or expire based on service, the Restriction Period shall be at
least three (3) years, provided that such Restriction Period may lapse ratably
over such minimum three-year period and may be waived in the event of death,
Disability, Retirement or a Change in Control. Where the Restriction Period will
lapse or expire based on performance objectives, the Restriction Period shall be
at least one (1) year, but may be waived in the event of death, Disability,
Retirement or a Change of Control. Subject to the two immediately preceding
sentences, the Committee, in its sole discretion, may provide for the lapse of
any restrictions imposed on any Restricted Stock and/or Restricted Stock Unit
Award in installments and may accelerate or waive such restrictions in whole or
in part, based on service, Performance Criteria and/or such other factors as the
Committee may determine, in its sole discretion.

8.3 Stock Certificates and Delivery. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock and/or Restricted Stock Unit
Award subject to such Restriction Period (except to the extent the Committee
decides to settle the Award in cash), the Committee may (i) cause the Company to
record on its books and records, in a manner generally consistent with its then
current procedures for recording stock ownership, the Participant’s ownership of
an appropriate number of unrestricted shares of Stock, or (ii) deliver
certificates for an appropriate number of unrestricted shares of Stock to the
Participant promptly after the lapse of the Restriction Period.

SECTION 9.

PERFORMANCE RELATED AWARDS

9.1 Performance Objectives. Notwithstanding anything else contained in the Plan
to the contrary, unless the Committee otherwise determines at the time of grant,
any Award of Restricted Stock and/or Restricted Stock Unit Award to an officer
who is subject to the reporting requirements of Section 16(a) of the Act, other
than an Award which will vest solely on the basis of the passage of time, shall
become vested, if at all, upon the determination by the Committee that
performance objectives established by the Committee have been attained, in whole
or in part (a “Performance Related Stock Award”). In addition, the Committee may
grant dollar denominated awards to any Participant the vesting of which shall be
subject to the determination by the Committee that performance objectives
established by the Committee shall have been satisfied, in whole or in part (a
“Performance Related Cash Award”). The performance objectives upon which any
Performance Related Award shall be based shall be determined over a measurement
period or periods established by the Committee (which period or periods shall
not be less than one (1) year) and related to at least one of the following
criteria, which may be determined solely by reference to the performance of:
(i) the Company; (ii) a Subsidiary or (iii) a division or unit of any of the
foregoing or based on comparative performance of any of the foregoing relative
to past performance or to other companies: (A) actual and/or diluted earnings
per share; (B) budgeted earnings per share; (C) return on equity; (D) total
shareholder return; (E) revenues; (F) cash flows, revenues and/or earnings
relative to other parameters (e.g., net or gross assets); (G) operating income;
(H) return on investment; (I) changes in the value of the Stock; (J) return on
assets; (K) return on invested capital; (L) net revenue (defined as revenue less
purchased transportation); (M) net revenue percentage (defined as net revenue
divided by revenue); (N) gross profit (defined as revenue less purchased
transportation and agent commissions); (O) gross profit margin (defined as gross
profit divided by revenue); (P) operating margin (defined as operating income
divided by gross profit);



--------------------------------------------------------------------------------

and (Q) certain costs (which may include other operating costs, insurance and
claim costs, selling, general and administrative costs and/or depreciation and
amortization costs) in gross dollars, and/or as a percentage of revenue, net
revenue, gross profit, or operating income (the “Performance Criteria”). In
addition to the performance conditions established pursuant to the immediately
preceding sentence, the Committee may further condition the vesting of any
Performance Related Award on achieving such additional performance conditions of
whatever nature that the Committee deems appropriate. Excluding Options and/or
Stock Appreciation Rights granted hereunder, the maximum number of shares of
Stock that may be subject to any such Performance Related Stock Award granted to
any key employee in any calendar year shall not exceed 750,000 shares, as such
number may be adjusted pursuant to Section 5; provided that, based on the level
of achievement of the performance objectives, the number of shares of Stock
issuable in respect of any Performance Related Stock Award upon achievement of
the applicable performance conditions may be up to twice the number of shares
initially granted. The maximum initial dollar value of any Performance Related
Cash Award granted may not exceed $3,000,000; provided that, based on the level
of achievement of the performance objectives, the actual amount payable in
respect of any such Performance Related Cash Award upon achievement of the
applicable performance conditions may be twice the initial dollar value.

9.2 Interpretation. Notwithstanding anything else contained in the Plan to the
contrary, to the extent required to so qualify any Performance Related Award as
other performance based compensation within the meaning of Section 162(m)(4)(C)
of the Code, the Committee shall not be entitled to exercise any discretion
otherwise authorized under the Plan (such as the right to accelerate vesting
without regard to the achievement of the relevant performance objectives) with
respect to such Performance Related Award if the ability to exercise such
discretion (as opposed to the exercise of such discretion) would cause such
Award to fail to qualify as such other performance based compensation.

SECTION 10.

STOCK BASED AWARDS

10.1 Stock Based Awards. The Committee may grant other types of equity-based or
equity-related awards (“Stock Based Awards”) not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted shares
of Stock) in such amounts and subject to such terms and conditions as the
Committee shall determine. Such Stock Based Awards may be granted as an
inducement to enter the employ of the Company or any Subsidiary or in
satisfaction of any obligation of the Company or any Subsidiary to an officer or
other key employee, whether pursuant to this Plan or otherwise, that would
otherwise have been payable in cash. Additionally, Stock Based Awards in respect
of not more than five percent of the shares of Stock available for issuance
under Section 5.1 may be granted for such other purposes as the Committee shall
determine. Such Stock Based Awards may entail the transfer of actual shares of
Stock, or payment in cash or otherwise of amounts based on the value of shares
of Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

10.2 Termination of Service. The Committee shall specify the extent to which the
Participant shall have the right to receive Stock Based Awards following
termination of the Participant’s employment with the Company and its
Subsidiaries. Such provisions need not be uniform among all Stock Based Awards,
and may reflect distinctions based on the reasons for such termination.

10.3 Transferability. Except as the Committee shall otherwise specify at or
after grant, Stock Based Awards may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, and during the Participant’s lifetime only by the
Participant.

SECTION 11.

CHANGE IN CONTROL

11.1 Accelerated Vesting and Payment. Subject to the provisions of Section 11.2
below, in the event of a Change in Control, (a) each Option and SAR shall, at
the discretion of the Committee, either be cancelled in exchange for a payment
in cash of an amount equal to the excess of the Change in Control Price over the
exercise price for such Option or the base price for such SAR, whichever is
applicable, or, in the case of Options, be fully exercisable regardless of the
exercise schedule otherwise applicable to such Option and (b) the Restriction
Period applicable to all shares of Restricted Stock and Restricted Stock Unit
Awards shall expire and all such shares shall become nonforfeitable and
immediately exercisable.

11.2 Alternative Awards. Notwithstanding Section 11.1, no cancellation,
acceleration of exercisability or vesting or cash settlement or other payment
shall occur with respect to any Award if the Committee reasonably determines in
good faith prior to the occurrence of a Change in Control that such Award shall
be honored or assumed, or new rights substituted therefore (such honored,
assumed or substituted award hereinafter called an “Alternative Award”), by a
Participant’s employer (or the parent or a subsidiary of



--------------------------------------------------------------------------------

such employer) immediately following the Change in Control, provided that any
such Alternative Award must: be based on stock which is traded on an established
securities market, or which will be so traded within 60 days of the Change in
Control; provide such Participant (or each Participant in a class of
Participants) with rights and entitlements substantially equivalent to or better
than the rights, terms and conditions applicable under such Award, including,
but not limited to, an identical or better exercise or vesting schedule and
identical or better timing and methods of payment; have substantially equivalent
economic value to such Award (determined at the time of the Change in Control);
have terms and conditions which provide that in the event that the Participant’s
employment is involuntarily terminated or constructively terminated, any
conditions on a Participant’s rights under, or any restrictions on transfer or
exercisability applicable to, each such Alternative Award shall be waived or
shall lapse, as the case may be.

11.3 Performance Related Awards. In the event of a Change in Control, each
Participant shall be deemed to have earned Performance Related Stock Awards with
respect to each of his Performance Related Stock Awards outstanding at the date
of such Change in Control. The number of shares so earned for each Award shall
be computed by determining the number of Performance Related Stock Awards that
would have been paid if the subject measurement period had ended on the
Company’s fiscal year ended immediately preceding the Change in Control (based
on the conditions set by the Committee for payment of Performance Related Awards
for the subject measurement period), provided that in no event shall the number
of shares earned be less than the aggregate number of Performance Related Stock
Awards at the target level (as identified in the applicable Award Agreement)
with respect to such Award. Performance Related Stock Awards granted in the year
of the Change in Control shall be earned at the same percentage as Awards
granted in the year preceding the year of the Change in Control. Each
Performance Related Stock Award so earned shall either (a) be paid in shares of
Stock or (b) be cancelled in exchange for an immediate payment in cash of an
amount based upon the Change in Control Price, in the discretion of the
Committee.

11.4 Compliance with Section 409A. Notwithstanding the foregoing, to the extent
that the provisions of this Section 11 would result in a distribution of any
amount that would be treated as deferred compensation under Section 409A of the
Code (after taking into account any and all applicable exemptions from such
status), no such distribution shall be made upon the occurrence of the event
constituting the Change in Control unless it also constitutes a change in
control within the meaning of such Section 409A. The immediately preceding
sentence shall not be construed to deny any Participant the right to vest in any
such Award on account of a Change in Control. If any amount is not payable at
the time of a change in control by reason of this Section 11.4, such amount
shall be paid at the time it would otherwise be payable in accordance with its
terms.

SECTION 12.

AMENDMENT, MODIFICATION AND TERMINATION OF PLAN

The Board may at any time terminate or suspend the Plan, and from time to time
may amend or modify the Plan, provided that without the approval by a majority
of the votes cast at a meeting of shareholders at which a quorum representing a
majority of the shares of Stock is present in person or by proxy, no amendment
or modification to the Plan may (i) materially increase the benefits accruing to
participants under the Plan, (ii) except as otherwise expressly provided in
Section 5.3, materially increase the number of shares of Stock subject to Awards
under the Plan or the number of Awards that may be granted to a participant in a
single calendar year under the Plan, (iii) materially modify the requirements
for participation in the Plan or (iv) permit the repricing of any Option or
Stock Appreciation Right. No amendment, modification, or termination of the Plan
shall in any manner adversely affect any Award theretofore granted under the
Plan, without the consent of the Participant.

SECTION 13.

STOCK BASED AWARDS

13.1 Nontransferability of Awards. No Awards granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to Awards granted to a Participant under the Plan shall be exercisable during
his lifetime only by such Participant.

13.2 No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
Participant any right to continue in the employ of the Company or any Subsidiary
or affiliate. No Employee shall have a right to be selected as a Participant,
or, having been so selected, to receive any future Awards.

13.3 Tax Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state and local withholding tax requirements on any Award under the Plan, and
the Company may defer payment of cash or issuance of Stock until such
requirements are satisfied.



--------------------------------------------------------------------------------

13.4 Clawback. Any payment paid or Award made to a Participant is subject to
recovery or “clawback” by the Company if the payment or Award is based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria, or as otherwise required by applicable law.

13.5 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be made a party or in which he may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, by contract, as a matter of law,
or otherwise.

13.6 No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees in cash or property, in a manner which is not expressly
authorized under the Plan.

13.7 Requirements of Law. The granting of Awards and the issuance of shares of
Stock shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

13.8 Term of Plan. The Plan shall be effective upon its adoption by the Board
and approval by a majority of the shareholders of the Company. The Plan shall
continue in effect, unless sooner terminated pursuant to Section 12, until the
tenth anniversary of the date on which it is adopted by the Board.

13.9 Governing Law. The Plan, and all Awards hereunder, shall be construed in
accordance with and governed by the laws of the State of Delaware.

13.10 No Impact on Benefits. Awards granted under the Plan are not compensation
for purposes of calculating an Employee’s rights under any employee benefit
plan.

13.11 Freedom of Action. Subject to Section 12, nothing in the Plan or any Award
Agreement shall be construed as limiting or preventing the Company or any
subsidiary thereof from taking any action with respect to the operation or
conduct of its business that it deems appropriate or in its best interest.

13.12 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan and
shall not be employed in the construction of the Plan.

13.13 No Rights as Stockholder. No Participant shall have any voting or other
rights as a stockholder of the Company with respect to any Stock covered by any
Option until the Participant becomes the holder or record owner of such Stock.
No adjustment shall be made for dividends or other rights for which the record
date is prior to the date the Participant becomes the holder or record owner of
such Stock.

13.14 Delay of Distributions. Any Plan provision to the contrary notwithstanding
and subject to Section 409A of the Code, to the extent required by Section 409A
of the Code, payment made to a Specified Employee upon a “separation from
service” as defined in Section 409A of the Code may not be made before the date
that is six months after the date of such separation from service (or, if
earlier, the date of death of the Specified Employee). A Specified Employee is
any Employee with respect to April 1 of each calendar year, who meets the
definition of “key employee” of an Employer under Code Section 416(i) (without
regard to Code Section 416(i)(5)) at any time during the preceding calendar
year, all as provided in Code Section 409A.